Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed November 16, 2020 in response to the Office Action of July 14, 2020 is acknowledged and has been entered. Claims 1, 3, 6-8, 15 and 16 have been amended. Claim 5 has been canceled. Claim 17 is new. Claims 1-4 and 6-17 are pending and under examination in this Office action.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.
 
Status of the Claim
Claim 17 is marked as new and is newly added. However, claim 17 contains claim amendment. For examination purpose, all the limitations presented, including the amendment, are considered part of claim 17 and are entered.

Response to Amendment
The objections to claims 3 and 6-8 are now withdrawn in view of the claim amendment.
The claim rejection under 35 U.S.C. 112(b) to claim 15 is now withdrawn in view of the claim amendment.
The claim rejection under 35 U.S.C. 103 to claim 16 is now withdrawn in view of the claim amendment.

Claim Objections
Claim 15 is objected to because of the following informalities:    
Claim 15, line 2: the term “a coordinate positioning apparatus” should be corrected to –the coordinate positioning apparatus--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al., US 2014/0260627 A1, hereinafter Ferrari, in view of McMurtry et al., US 2013/0047452 A1, hereinafter McMurtry. 

Claim 1. Ferrari teaches an ultrasound probe (FIG.7, 55’) mountable to a coordinate positioning apparatus (FIG.7 shows that the ultrasound probe 55’ is mounted to the coordinate positioning apparatus 80).
It is first noted that the “coordinate positioning apparatus” recited in the preamble is not an actively recited structural element of the claimed ultrasound probe. The claimed ultrasound probe being “mountable to a coordinate positioning apparatus” is interpreted such that the ultrasound probe is capable of being mounted to an external device. Further the generated trigger signal is considered to be output to such an external device.
Ferrari teaches that the ultrasound probe comprises:
“a transducer (55’) for transmitting and receiving ultrasound” ([0074]: an ultrasonic flow detection system can include an ultrasound sensor 55’ which may include one or more ultrasonic transducers; and [0077]: The ultrasound sensor 55’ may incorporate at least one ultrasonic transducer such that the ultrasound sensor 55’ is capable of transmitting and receiving ultrasonic sound waves through the selected object);
“a sensing tip acoustically coupled to the transducer and configured to contact and acoustically coupled to an object to be inspected” ([0074]: a thin layer of coupling liquid or gel is utilized between the transducer and the selected object as sound energy at ultrasonic frequencies typically does not travel efficiently through gases; and [0077]: the ultrasound sensor 55’ may serve as a contact sensitive member configured to engage surfaces of a selected object); and
“an analyzer having a processor that analyze an ultrasound signal received by the transducer” ([0074]: an ultrasonic flow detection system can include an ultrasound sensor 55’ which may include…hardware and software for signal capture and analysis).
Ferrari teaches that the ultrasound sensor serves as a contact sensitive member as a simultaneous function of detecting internal flaw in [0077]: the ultrasounds sensor 55’ is capable of…detecting flaws beneath the surface of the selected object as well as the thickness of the measured portion of the select object…In one embodiment, the ultrasound sensor 55’ may serve as a contact sensitive member configured to engage surfaces of a selected object and generate coordinate data…By incorporating the ultrasound sensor 55’ and the coordinate measurement probe, the CMM can simultaneously or substantially simultaneously collect coordinate data as well as ultrasonic flaw measurement data at the same location. 

However, in an analogous coordinate positioning apparatus (CMM) field of endeavor, McMurtry teaches that the sensing tip is a touch-trigger sensor, which allows the processor to
“determine from the ultrasound signal received by the transducer if there is contact between the sensing tip and a surface of the object to be inspected” ([0027]: the task module could be a probe module…The probe module could be a device for performing non-destructive testing of the part, e.g. via ultrasonic methods…The probe module can be a contact probe. In this case, the probe module can comprise a probe body from which a stylus having a stylus tip for contacting an artefact extends. Such measurement probes can comprise touch-trigger probes which issue an signal when contact between the stylus and a surface is detected) – since the contact between the stylus and a surface is detected and an ultrasonic method could be used, McMurtry is considered reading on the claimed limitation of “determines from the ultrasound signal received by the transducer (ultrasonic method) if there is contact between the sensing tip (the stylus tip) and a surface of the object to be inspected (the surface of the artefact); and
 “generate a trigger signal for output to the coordinate positioning apparatus when the processor determines that the sensing tip is in contact with the surface of the [0027]: Such measurement probes can comprise touch-trigger probes which issue a signal when contact between the stylus and a surface is detected; and [0066]: the trigger signal causes the readings of the transducers of the CMM 10 to be supplied to the controller so that the position of the contact tip can be recorder and hence a measurement of the artefact taken) – since the trigger signal causes the controller of the CMM to record the position, McMurtry is considered reading on the limitation of “generating a trigger signal for output to the coordinate positing apparatus” as claimed.
Therefore, since both Ferrari and McMurtry teach a coordinate measuring machine using an ultrasound transducer as a surface sensitive member, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the sensing tip of Ferrari be a touch-trigger sensor such that the processor of Ferrari employ such features of “determines from the ultrasound signal received by the transducer if there is contact between the sensing tip and a surface of the object to be inspected” and “generates a trigger signal for output to the coordinate positioning apparatus when the processor determines that the sensing tip is in contact with the surface of the object” as taught in McMurtry for the advantage of being suitable for use with a positioning apparatus such as a coordinate positioning apparatus, in particular probe modules for use on a coordinate measuring machine in McMurtry, [0001].

Claim 7. Ferrari and McMurtry combined teaches all the limitation of claim 1.
Ferrari further teaches that 
[0076]: the operator couples the transducer to the selected object and locates the echo returning from the far wall of the selected object, and then looks for any echoes that arrive ahead of that backwall echo; and [0077]: The ultrasound sensor 55’ may incorporate at least one ultrasonic transducer such that the ultrasound sensor 55’ is capable of transmitting and receiving ultrasonic sound waves through the selected object and detect…the thickness of the measured portion of the selected object) – echo returning from the far wall of the selected object is considered the ‘internal ultrasound reflections from the contacted object” as claimed.  

Claim 9. Ferrari and McMurtry combined teaches all the limitation of claim 1.
Ferrari further teaches that 
“the sensing tip comprising an elastically deformable material” ([0074]: a thin layer of coupling liquid or gel is utilized between the transducer and the selected object) – the gel material is an elastically deformable material.  

Claim 13. Ferrari and McMurtry combined teaches all the limitation of claim 1.
Ferrari further teaches that the ultrasound probe further comprising 
“a delay line” ([0076]: an ultrasonic flow detector may utilize straight beam testing...Straight beam testing utilizing…delay line).  

Claim 15. Ferrari and McMurtry combined teaches all the limitation of claim 1.
Ferrari further teaches 
“an apparatus comprising a coordinate positioning apparatus and the ultrasound probe according to claim 1, the ultrasound probe being mounted to the coordinate positioning apparatus” ([0077]: FIG.7, the coordinate acquisition member 50 of the PCMM1 may incorporate an ultrasound sensor 55’ of an ultrasonic flaw detection system). 

Claim 17. Ferrari teaches an ultrasound probe (FIG.7, 55’) for use with a coordinate positioning apparatus (FIG.7 shows that the ultrasound probe 55’ is used with the coordinate positioning apparatus 80).
It is first noted that the “coordinate positioning apparatus” recited in the preamble is not an actively recited structural element of the claimed ultrasound probe. The claimed ultrasound probe being “for use with a coordinate positioning apparatus” is interpreted such that the ultrasound probe is intended to be used with an external device. Further the generated trigger signal is considered to be output to such an external device.
Ferrari teaches that the ultrasound probe comprises:
“a transducer (55’) for transmitting and receiving ultrasound” ([0074]: an ultrasonic flow detection system can include an ultrasound sensor 55’ which may include one or more ultrasonic transducers; and [0077]: The ultrasound sensor 55’ may incorporate at least one ultrasonic transducer such that the ultrasound sensor 55’ is capable of transmitting and receiving ultrasonic sound waves through the selected object);
[0074]: a thin layer of coupling liquid or gel is utilized between the transducer and the selected object as sound energy at ultrasonic frequencies typically does not travel efficiently through gases; and [0077]: the ultrasound sensor 55’ may serve as a contact sensitive member configured to engage surfaces of a selected object); and
“an analyzer having a processor that analyze an ultrasound signal received by the transducer” ([0074]: an ultrasonic flow detection system can include an ultrasound sensor 55’ which may include…hardware and software for signal capture and analysis; and [0077]: the ultrasounds sensor 55’ is capable of…detecting flaws beneath the surface of the selected object as well as the thickness of the measured portion of the select object…In one embodiment, the ultrasound sensor 55’ may serve as a contact sensitive member configured to engage surfaces of a selected object and generate coordinate data…By incorporating the ultrasound sensor 55’ and the coordinate measurement probe, the CMM can simultaneously or substantially simultaneously collect coordinate data as well as ultrasonic flaw measurement data at the same location), wherein

In regard to the two modes that the ultrasound probe is configured to operate, i.e., the “touch trigger mode” and the “ultrasound measurement mode”, Ferrari teaches that the ultrasound sensor has a dual function of (1) generating surface coordinate data upon contact, and (2) flaw measurement data at the same location in [0077]: the ultrasounds sensor 55’ is capable of…detecting flaws beneath the surface of the selected object as well as the thickness of the measured portion of the select object…In one embodiment, the ultrasound sensor 55’ may serve as a contact sensitive member configured to engage surfaces of a selected object and generate coordinate data…By incorporating the ultrasound sensor 55’ and the coordinate measurement probe, the CMM can simultaneously or substantially simultaneously collect coordinate data as well as ultrasonic flaw measurement data at the same location. The first function is considered the “allowing position measurement on a surface of the object to be inspected” as claimed; and the second function is considered the “ultrasound measurement mode where the acoustic coupling allows for internal inspection of the object to be inspected” as claimed.

Ferrari teaches that the ultrasound sensor serves as a contact sensitive member to generate coordinate data with a simultaneous function of detecting internal flaw in [0077]. 
Ferrari does not explicitly teach that processor “determines from the ultrasound signal received by the transducer if there is contact between the sensing tip and a surface of the object to be inspected”; “generates a trigger signal for output to the coordinate positioning apparatus when the processor determines that the sensing tip is in contact with the surface of the object”; and “the ultrasound probe is configured to operate in a touch trigger mode where the trigger signal is generated to allow position measurement”.
McMurtry teaches that the sensing tip is a touch-trigger sensor, which allows the processor to
“determine from the ultrasound signal received by the transducer if there is contact between the sensing tip and a surface of the object to be inspected” ([0027]: the task module could be a probe module…The probe module could be a device for performing non-destructive testing of the part, e.g. via ultrasonic methods…The probe module can be a contact probe. In this case, the probe module can comprise a probe body from which a stylus having a stylus tip for contacting an artefact extends. Such measurement probes can comprise touch-trigger probes which issue an signal when contact between the stylus and a surface is detected) – since the contact between the stylus and a surface is detected and an ultrasonic method could be used, McMurtry is considered reading on the claimed limitation of “determines from the ultrasound signal received by the transducer (ultrasonic method) if there is contact between the sensing tip (the stylus tip) and a surface of the object to be inspected (the surface of the artefact); 
 “generate a trigger signal for output to the coordinate positioning apparatus when the processor determines that the sensing tip is in contact with the surface of the object” ([0027]: Such measurement probes can comprise touch-trigger probes which issue a signal when contact between the stylus and a surface is detected; and [0066]: the trigger signal causes the readings of the transducers of the CMM 10 to be supplied to the controller so that the position of the contact tip can be recorded and hence a measurement of the artefact taken) – since the trigger signal 
“the ultrasound probe being configured to operate in a touch trigger mode where the trigger signal is generated to allow position measurement” ([0066]: the trigger signal causes the readings of the transducers of the CMM 10 to be supplied to the controller so that the position of the contact tip can be recorder and hence a measurement of the artefact taken). 
Hence, when Ferrari and McMurtry are combined, the ultrasound probe is configured to operate in a touch trigger mode (Ferrari: [0077] and McMurtry: [0066]) and in an ultrasound measurement mode (Ferrari: [0077]) as claimed.
Therefore, since both Ferrari and McMurtry teach a coordinate measuring machine using an ultrasound transducer as a surface sensitive member, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the sensing tip of Ferrari be a touch-trigger sensor such that the processor of Ferrari employ such features of “determines from the ultrasound signal received by the transducer if there is contact between the sensing tip and a surface of the object to be inspected”; “generates a trigger signal for output to the coordinate positioning apparatus when the processor determines that the sensing tip is in contact with the surface of the object”; and “the ultrasound probe is configured to operate in a touch trigger mode where the trigger signal is generated to allow position measurement” as taught in McMurtry for the advantage of being suitable for use with a positioning apparatus such as a coordinate positioning apparatus, in particular probe modules for use on a coordinate measuring machine in McMurtry, [0001].

Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of McMurtry, as applied to claim 1, further in view of Torp et al., US 8,002,704 B2, hereinafter Torp. 

Claim 2. Ferrari and McMurtry combined teaches all the limitations of claim 1. 
Neither Ferrari nor McMurtry teaches that the transducer is arranged to periodically transmit an excitation pulse and subsequently receive the ultrasound signal, an amplitude of the ultrasound signal received after each excitation pulse being measured as a function of time to provide an amplitude scan.
However, in an analogous ultrasound transducer field of endeavor, Torp further teaches that
“the transducer is arranged to periodically transmit an excitation pulse and subsequently receive the ultrasound signal” (Col.3, ll.35-38: the transducer pulse control 104 is used, for example, by an ultrasonographer to set and change the frequency of the ultrasound pulses, the duration of the ultrasound sound pulses, and scan mode of the ultrasound system 100; and Col.3, ll.19-22: the echoes are received by the transducer probe 102…the quartz crystal may be simultaneously used to emit ultrasound pulses and receive the echoes) – with the frequency and the duration of the ultrasound pulses set, it is considered that the claimed transducer is capable of being arranged to periodically transmit an excitation pulse; 
Col.3, ll.39-41: the scan mode of ultrasound system refers to the mode in which object 116 is scanned. Examples of the scan mode include, A-mode) – it is well-known in the field of art that an ultrasound A-mode scan refers to “an amplitude scan” as claimed, in which echo amplitude (A) is acquired over time along one direction.  
Therefore, since both Ferrari-McMurtry combined and Torp teaches using an ultrasound transducer for surface detection, and Torp further details of fundamental ultrasound principle of ultrasound pulse transmission and amplitude scan, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the ultrasound probe of Ferrari employ such a feature associated with “the transducer is arranged to periodically transmit an excitation pulse and subsequently receive the ultrasound signal, an amplitude of the ultrasound signal received after each excitation pulse being measured as a function of time to provide an amplitude scan” that is taught in Torp to monitor proper contact for the advantage of (1) avoid poor skin contact caused by use of an insufficient amount of contact gel; and (2) avoid the time consuming and often difficult process done manually, especially by less experienced users, which results in less than acceptable images, as suggested in Torp, Col.1, ll.33-52.

Claim 4. Ferrari, McMurtry and Torp combined teaches all the limitations of claim 2 including the contact being a contact between the coupling element and the object (Ferrari, [0074] and [0077]).

However, in an analogous ultrasound transducer field of endeavor, Torp further teaches that 
“determining from the ultrasound signal received by the transducer if there is contact between the sensing tip and the surface of the object to be inspected includes assessing if internal reflections from the object are present in each amplitude scan” (Abstract: frequency analyzing ultrasound signals received by the ultrasound probe and display indicators of acoustic contact of the ultrasound probe with an object; Col.3, ll.19-20: the ultrasound pulses that get reflected may also be referred to as echoes; and Col.18-24: the spectrum display 350 may include a pluratliy of probe contact indicators indicating a relative level of contact of different portions of a probe) – the ultrasound signals that gets reflected and received are the “internal reflection” as claimed.  
Therefore, since both Ferrari-McMurtry combined and Torp teaches using an ultrasound transducer for surface detection, and Torp further details of fundamental ultrasound principle of ultrasound pulse transmission and amplitude scan, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the analyzer of the ultrasound probe of Ferrari and McMurtry combined employ such a feature associated with “determining from the ultrasound signal received by the transducer if there is contact between the sensing tip and the (1) avoid poor skin contact caused by use of an insufficient amount of contact gel; and (2) avoid the time consuming and often difficult process done manually, especially by less experienced users, which results in less than acceptable images, as suggested in Torp, Col.1, ll.33-52.

Claim 6. Ferrari and McMurtry combined teaches all the limitations of claim 1 including the features of “the coupling element and the contact being a contact between the coupling element and the object” (Ferrari, [0074] and [0077]).
Neither Ferrari nor McMurtry teaches “the processor determines a degree of acoustic coupling with the object by monitoring internal ultrasound reflections from the object”.
However, in an analogous ultrasound transducer field of endeavor, Torp further teaches that 
“the processor determines a degree of acoustic coupling with the object by monitoring internal ultrasound reflections from the object” ” (Abstract: frequency analyzing ultrasound signals received by the ultrasound probe and display indicators of acoustic contact of the ultrasound probe with an object; Col.3, ll.19-20: the ultrasound pulses that get reflected may also be referred to as echoes; and Col.7, ll.18-24: FIG.8: the spectrum display may include a pluratliy of probe contact indicators indicating a relative level of contact of different portions of a probe with an object).

Therefore, since both Ferrari-McMurtry combined and Torp teaches using an ultrasound transducer for surface detection, and Torp further details of fundamental ultrasound principle of ultrasound pulse transmission and amplitude scan, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the analyzer of the ultrasound probe of Ferrari and McMurtry combined employ such a feature associated with “the processor determines a degree of acoustic coupling with the object by monitoring internal ultrasound reflections from the object” that is taught in Torp to monitor proper contact to monitor proper contact for the advantage of (1) avoid poor skin contact caused by use of an insufficient amount of contact gel; and (2) avoid the time consuming and often difficult process done manually, especially by less experienced users, which results in less than acceptable images, as suggested in Torp, Col.1, ll.33-52.
Further note that the limitation of “monitoring…as the sensing tip is moved into closer engagement with the object” is considered a manner of operation of the claimed ultrasound probe and does not further limit the structure of the claimed ultrasound probe. As Ferrari explicitly teaches a coupling element is utilized between the transducer and the selected object of contact, and both Ferrari and Torp teach that the analyzer monitor internal ultrasound reflections from the contacted object, it is considered that such a monitoring may occur at any stage when the claimed ultrasound probe is operated, including the time period when the transducer covered with the 
See MPEP § 2114.II: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 8. Ferrari and McMurtry combined teaches all the limitations of claim 1 including assessing the thickness of the object (Ferrari, [0076] and [0077]).
Neither Ferrari nor McMurtry teaches that the assessment is performed “from successive reflections from the back wall of the object”.
However, in an analogous ultrasound transducer field of endeavor, Torp further teaches that the assessment is performed 
“from successive reflections from the back wall of the object” (Col.5, ll.12-19: calculate and visualize the frequency spectrum of a received RF signal from a set of scan lines of an ultrasound image…the frequency spectrum is calculated and used to determin acoustic contact of a probe…acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals) – as one amplitude scan refers to one scanline, having a set of scan lines is considered having successive amplitude scans as claimed.  
Therefore, since both Ferrari-McMurtry combined and Torp teaches using an ultrasound transducer for surface detection, and Torp further details of fundamental ultrasound principle of ultrasound pulse transmission and amplitude scan, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the analyzer of the ultrasound probe of Ferrari and McMurtry combined employ such a feature associated with the analysis is performed “from successive reflections from the back wall of the object”” that is taught in Torp to monitor proper contact to monitor proper contact for the advantage of (1) avoid poor skin contact caused by use of an insufficient amount of contact gel; and (2) avoid the time consuming and often difficult process done manually, especially by less experienced users, which results in less than acceptable images, as suggested in Torp, Col.1, ll.33-52.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of McMurtry and Torp, as applied to claim 2, further in view of Omata et al., US 2007/0039371 A1, hereinafter Omata. 

Claim 3. Ferrari, McMurtry and Torp combined teaches all the limitations of claim 2.
It is well-known in the field of art that an amplitude scan (the A-mode of ultrasound) consists of a one dimensional ultrasound image displayed as a series of 
In regard to the claimed features related to the reflections of the ultrasound and the determination of the contact, Ferrari does not teach these features.
However, in an analogous ultrasound probe field of endeavor, Torp teaches that
”each amplitude scan comprises amplitude peaks relating to reflections of ultrasound” (Col3, ll.11-19: the ultrasound pulses travel into the object and hit a boundary, an obstruction or other interface between tissues…The boundary may cause some of the ultrasound pulses to be reflected back while other ultrasound pulses continue to travel through the object to the next boundary…The ultrasound pulses that get reflected back may also be referred to as echoes. The echoes are received by the transducer probe); and 
“the processor determining if there is contact between the sensing tip  of the object from changes in the amplitudes of the reflections between successive amplitude scans” (Col.5, ll.12-19: calculate and visualize the frequency spectrum of a received RF signal from a set of scan lines of an ultrasound image…the frequency spectrum is calculated and used to determin acoustic contact of a probe…acoustic contact along transducer apertures of a probe are calculated by frequency analyzing the received ultrasound signals; and ll.42-45: identifies regions with reduced spectral amplitude that correspond to regions on the aperture with improper contact; and Col.7, line 52: the degree of amplitude variation displayed provides a user with information to position the probe) – as one amplitude scan refers to one scanline, having a set of scan lines is considered having successive amplitude scans as claimed; and the amplitude variation is considered “changes in the amplitude” as claimed. 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the ultrasound probe of Ferrari and McMurtry combined employ such features associated with “each amplitude scan comprises amplitude peaks relating to reflections of ultrasound” and “the processor determining if there is contact between the coupling element and the object from changes in the amplitudes of the internal reflections between successive amplitude scans” that are taught in Torp to monitor proper contact for the advantage of (1) avoid poor skin contact caused by use of an insufficient amount of contact gel; and (2) avoid the time consuming and often difficult process done manually, especially by less experienced users, which results in less than acceptable images, as suggested in Torp, Col.1, ll.33-52.
Neither Ferrari, McMurtry nor Torp teaches that the reflections of the ultrasound are “internal reflections of ultrasound from within the probe”.
However, in an analogous ultrasound probe field of endeavor, Omata teaches that the reflections of the ultrasound are “internal reflections of ultrasound from within the probe” ([0106]: FIG.4A, in the case of acquiring a reference value, the frictional characteristic measuring apparatus emits an incident sound wave from the transducer in a state where the object 9 to be measured is not present; and [0111]: FIG.4B: the object 9 to be measured is brought into contact with the delay member 3 and the same incident a=sound wave as in the case of FIG.4A is emitted from the transducer 20. Then, the reflected sound wave generated by reflection of the sound wave on the interface between the delay member and the object to be measured is compared with the stored reference value).
The reflection from the delay member that is part of the ultrasound probe is considered “the internal reflection of ultrasound from within the probe” as claimed. A difference is measured based on such internal reflections between the conditions of no object contact (FIG.4A) and object contact (FIG.4B). Hence, Omata is considered implicitly teaching the claimed feature that the internal reflections of ultrasound from within the probe are used to determine if there is a contact between the coupling element and the object.
When Ferrari, McMurtry, Torp and Omata combined, as the reflections of the ultrasound are internal reflections from within the probe, the reflections being based on by the analyzer for the determination of the contact are the internal reflections.
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the reflections measured by the ultrasound probe of Ferrari, McMurtry and Torp combined employ such a feature associated with “the internal reflections of ultrasound from within the probe” that is taught in Omata as an alternative means for determining the contact between the ultrasound probe and the object, as suggested in Omata, FIGS.4A and 4B.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of McMurtry, as applied to claim 1, further in view of Seuthe et al., US 2012/0250465 A1, hereinafter Seuthe.

Claim 10. Ferrari and McMurtry combined teaches all the limitations of claim 1 including the coupling element (Ferrari, [0074] and [0077]). 
Neither Ferrari nor McMurtry teaches the claimed feature that the coupling element is substantially spherical.
However, in an analogous ultrasound transducer coupling field of endeavor, Seuthe teaches that
“the sensing tip is substantially spherical” ([0036]: a coupling element 1 for the acoustic coupling of a sound transducer 2…The coupling element 1 has a filling 9 which is surrounded at least in sections with a sheath 10; FIG 2: the filling is substantially spherical).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the sensing tip of the ultrasound probe of Ferrari and McMurtry employ such a feature of “the sensing tip is substantially spherical” that is taught in Seuthe for the advantage of enabling the coupling element “nestling against the surface of the workpiece”, as suggested in Seuthe, [0034].

Claim 14. Ferrari and McMurtry combined teaches all the limitations of claim 1. 
Ferrari further teaches
“a base module (FIG.1, 50) that comprises the transducer (FIG.7, 55’)” ([0034]: a coordinate acquisition member 50; and [0074]: an ultrasonic flaw detection system can include an ultrasound sensor 55’); and
“the sensing tip” ([0074]: a thin layer of coupling liquid or gel is utilized between the transducer and the selected object).

However, in an analogous flaw detection system field of endeavor, Seuthe teaches 
“a base module (FIG.3, 15) that comprises the transducer (FIG.3, 14)” ([0038]: the sound transducer comprises a connecting piece 16 in addition to a sound sensor and a housing 15);
“a coupling module (FIG.2, 10) comprising the sensing tip” ([0036]: the coupling element 1 has a filling 9 which is surrounded at least in sections with a sheath 10) – note that in FIG.2, the filling 9 as noted in [0047] appears to be incorrectly labeled as part No. 11;
“a base module comprises a fist connector portion (FIG.3, 16)” ([0038]: the sound transducer comprises a connecting piece 16 in addition to a sound sensor and a housing 15);
 “the coupling module comprises a second connector portion” ([0038]: a screwable connecting piece); and
“the first connector portion being releasably attachable to the second connector portion” ([0038]: the connecting piece 16 is preferably formed of a metal. The configuration of the sound transducer according to the invention with a screwable connecting piece has the advantage that the coupling element 1 can be removed from the housing of the sound transducer 2 if required) – a screwable connection teaches that one of the two connecting components has a screw and the other has a screw receiving portion, each is considered the first and the second connector portion as claimed. A screwable connection is a securing means allowing the two components to be releasable attachable.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the ultrasound probe of Ferrari and McMurtry combined employ the feature of “a coupling module comprising the sensing tip, and the base module comprises a first connector portion and the coupling module comprises a second connector portion, the first connector portion being releasably attachable to the second connector portion” that is taught in Seuthe for the advantage of allowing  the coupling element to be removed from the housing of the sound transducer if required, as suggested in Seuthe, [0038].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of McMurtry, as applied to claim 1, further in view of Larson et al., US 6,039,694 A, hereinafter Larson.

Claim 11. Ferrari and McMurtry combined teaches all the limitations of claim 1 including the coupling element (Ferrari, [0074] and [0077]). 
Neither Ferrari nor McMurtry teaches the claimed feature that the sensing tip comprising a self-lubricating material.
However, in an analogous ultrasound transducer coupling field of endeavor, Larson teaches that
Col.4, ll.34-35: a homogenous, elastic, lubricous, solid ultrasound coupling sheath is provided).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the sensing tip of the ultrasound probe of Ferrari and McMurtry employ such a feature of comprising “a self-lubricating material” that is taught in Larson for the advantage of minimizing the friction between the two contacting surfaces, and to reduce the time and effort needed for applying lubricant, as a well-known advantage of a self-lubricating material. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of McMurtry and Larson, as applied to claim 11, further in view of Seuthe.

Claim 12. Claim 12 depends on claim 11. Ferrari, McMurtry and Larson combined teaches all the limitation of claim 11 including the self-lubricating coupling element. 
Neither Ferrari nor McMurtry teaches that the self-lubricating material comprises a hydrophilic elastomer sphere.
However, in an analogous ultrasound transducer coupling field of endeavor, Larson teaches that 
“the self-lubricating material comprises a hydrophilic elastomer” (Col. 4, ll. ll.34-35: a homogenous, elastic, lubricous, solid ultrasound coupling sheath is provided; and 37-38: the ultrasound coupling sheath is a hydrophilic polymer).
an enhanced flexibility to accommodate various contacting surface, as a well-known advantage of a hydrophilic elastomer.

Neither Ferrari, McMurtry nor Larson teaches that the elastomer material is in a shape of a sphere.
However, in an analogous ultrasound transducer coupling field of endeavor, Seuthe teaches that the sensing tip is in a shape of a sphere ([0036]: a coupling element 1 for the acoustic coupling of a sound transducer 2…The coupling element 1 has a filling 9 which is surrounded at least in sections with a sheath 10; FIG 2: the filling is substantially spherical).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the self-lubricating sensing tip of the ultrasound probe of Ferrari, McMurtry and Larson combined employ a spherical shape that is taught in Seuthe for the advantage of enabling the sensing tip “nestling against the surface of the workpiece”, as suggested in Seuthe, [0034].

Response to Arguments
Applicant’s arguments in regard to the rejections to claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

McMurtry remains being relied upon for the teaching of determining if there is contact between the sensing tip and the surface of the object to be inspected based on the ultrasound signal ([0027]), and a trigger signal is generated and set to an external device when a contact is determined for the position of the contact can be recorded ([0066]). 
The same consideration is applied to the newly added claim 17. In regard to the additional feature of the dual operation mode of the ultrasound probe, Ferrari and McMurtry combined is considered providing sufficient teaching of such a dual mode limitation. When Ferrari and McMurtry are combined, the ultrasound probe is configured to operate in a touch trigger mode (Ferrari: [0077] and McMurtry: [0066]) and in an ultrasound measurement mode (Ferrari: [0077]) as claimed.
In the Remarks, Applicant asserted that “Ferrari and McMurtry are not combinable in the manner suggested by the Office Action…McMurtry discloses a contact probe for performing non-destructive testing of an artifact via ultrasonic methods…Ferrari is directed to an ultrasound sensor mounted to a CMM that allows the ultrasonic inspection of objects to find flaws inside an object. In other words, the ultrasound probe in Ferrari is only suitable for internal ultrasound 
Applicant additionally asserted that “there simply would have been no reason for one of ordinary skill in the art to modify Ferrari to use the stylus in McMurtry to measure points on the surface of an object or generate a trigger signal…One of ordinary skill in the art would not have contemplated using the non-destructive testing device in McMurtry to measure points on the surface of an object or generate a trigger signal” (Remarks, p.8, ¶-2).
Applicant further asserted that “McMurtry is merely directed to providing mechanical counterweights and does not contemplate any ultrasound probe that can make internal measurements and surface position measurements” (Remarks, p.9, ¶-2).
Examiner respectfully disagrees and notes the following:
(1)  Both Ferrari and McMurtry teach a coordinate measuring machine (CMM) mounted with an ultrasound probe – Ferrari: FIG.1 and [0034]; and McMurtry: FIG.1 and [0058]. 
(2) The ultrasound probe of Ferrari, as taught in [0077], is an ultrasound sensor that is capable of detecting flaws beneath the surface of the selected object and simultaneously serves as a contact sensitive member configured to engage surface of a selected object and generate coordinate data. Further in [0040] it teaches that such a coordinate data is generated on the basis of probe contact.
(3) The ultrasound probe of McMurtry, as taught in [0027], can be a contact probe that determines a contact and issue a trigger signal when there is a contact. 
Therefore, Ferrari uses the same ultrasound probe for both internal ultrasonic inspection while collecting coordinate data at contact. Ferrari is not limited to only perform an internal inspection. 
Since the ultrasound probes of both Ferrari and McMurtry are part of a CMM device and are used to measure coordinate data upon contact, Ferrari and McMurtry are considered analogous art.
	The measurement probe of McMurtry outputs a trigger for the coordinate data to be collected. Hence, when Ferrari and McMurtry are combined, the ultrasound probe of Ferrari, which already serves as a contact sensitive member for collecting coordinate data at contact, would further comprises the feature of McMurtry such that the coordinate data collection is triggered by the output trigger signal when a contact is detected. 
	Such a combination of two analogous arts hence is considered appropriate with sufficient motivation for the advantage of being suitable for use on a coordinate measuring machine, as suggested in McMurtry, [0001].

Applicant’s arguments in regard to the rejections to claim 16 under 35 U.S.C. 103 have been fully considered and they are persuasive. In view of the claim amendment, the previous rejection is now withdrawn and the claim is allowed.

Based on the above considerations, claims 1-4 and 6-15 and 17 are rejected.

Allowable Subject Matter
Claim 16 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The limitation recited in claims 16 in regard to the features of “the changes of the received ultrasound echoes indicative of contact with the object is used to determine the position of one or more points on the surface of the object", in combination with the other claimed elements, is not taught or disclosed in the prior arts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YI-SHAN YANG/Examiner, Art Unit 3793